               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                Plaintiff,                            4:19CR3079

    vs.
                                                         ORDER
BILLY ANTHONY O'KEEFE,

                Defendant.


    IT IS ORDERED:

    1)    Defendant’s motion, (Filing No. 21), is granted.

    2)    A federal detainer shall be placed on Defendant.

    3)    Defendant shall be released to the state detainer to face the charges
          pending in the District Court of Lancaster County, Nebraska.

    4)    Upon release from state custody, Defendant shall be returned to
          federal custody pursuant to the federal detainer.

    5)    The clerk shall email a copy of this order to the Marshal.

    October 22, 2019.

                                          BY THE COURT:

                                          s/ Cheryl R. Zwart
                                          United States Magistrate Judge
